ACCEPTED
                                                                                                             06-14-00143
                                                                                                SIXTH COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                                                                                    12/29/2014 2:17:02 PM
                                                                                                          DEBBIE AUTREY
                                                                                                                   CLERK

                                  CASE NO. 06-14-00143-CR

CHRISTOPHER VUJOVICH,                                 §      COURT OF APPEALS
                                                                                FILED IN
                                                                         6th COURT OF APPEALS
       APPELLANT                                      §                    TEXARKANA, TEXAS
                                                                         12/29/2014 2:17:02 PM
VS.                                                   §      6TH   APPELLATEDEBBIE
                                                                              DISTRICTAUTREY
                                                                                  Clerk
STATE OF TEXAS,                                       §

       APPELLEE                                       §      TEXARKANA, TEXAS

        APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW CHRISTOPHER VUJOVICH, Appellant in the above entitled and

numbered cause, and files this his motion for extension of time to file brief, and in support

thereof, Appellant respectfully shows to the Court as follows.

                                                 I.

                               PROCEDURAL BACKGROUND

       Appellant filed his notice of appeal on or about July 31, 2014. Appellant’s brief is due

to be filed on or before January 1, 2015.

                                                II.

                                  FACTUAL BACKGROUND

       Appellant requests that the time for filing Appellants brief be extended beyond January 1,

2015 for the reasons that subsequent to filing of the record of the District Clerk, Cass County,

Texas on December 1, 2014, the Cass County Courthouse and the offices of the undersigned

attorney have been closed several days during the holidays, that the undersigned attorney has

commenced preparation of Appellant’s brief but not completed such, and that there are two

holidays during the month of January, 2015. Appellant submits that this motion for extension of
time to file brief is not submitted for the purposes of delay only but in order that justice can be

accomplished.

                                                 III.

                                  CERTIFICATE OF SERVICE

        Appellate represents that the undersigned attorney contacted the prosecuting attorney,

Courtney Shelton, on December 29, 2014, and said counsel does not oppose Appellant’s motion

for extension of time to file brief.

                                                 IV.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant requests that the Court grant

Appellant’s motion for extension of time to file brief.

                                               Respectfully submitted,

                                               LAW OFFICES OF EDWIN E. BUCKNER, JR.
                                               P. O. Box 629
                                               Linden, Texas 75563
                                               903 756 8853

                                               Attorney for Appellant, Christopher Vujovich

                                               /s/Edwin E. Buckner, Jr.
                                               State Bar No. 03308700

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing pleading was
served upon Ms. Courtney Shelton, Office of the District Attorney, P. O. Box 839, Linden,
Texas 75563 by United States mail, postage prepaid on this the 29th day of December, 2014.

                                               /s/Edwin E. Buckner, Jr.